Case: 11-30221     Document: 00511612944         Page: 1     Date Filed: 09/26/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        September 26, 2011
                                       No. 11-30221
                                                                           Lyle W. Cayce
                                                                                Clerk
IBERIA CREDIT BUREAU INCORPORATED, doing business as Information
Services; WARDELL X GERHARDT; ALFRED J. THERIOT; CONSTANCE
WHITE LOUVIERE; ELLIOT JOLIET; ET AL,

                                                  Plaintiffs-Appellants,

v.

TELECORP COMMUNICATIONS, INCORPORATED, also known as SunCom,

                                                  Defendant-Appellee.


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                                 (6:01-CV-2148)


Before REAVLEY, ELROD, and GRAVES, Circuit Judges.
PER CURIAM:*
        We dismiss the appeal for want of jurisdiction because it concerns an
interlocutory order compelling arbitration for some of the plaintiffs. Such an
order to compel arbitration is not a final order or judgment, and the district
court did not certify this interlocutory appeal in writing. 28 U.S.C. § 1292(b).
Consequently, the appeal is DISMISSED.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.